DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 01/29/2021. Claims 1-16, 18, and 21-25 are pending in the application. Claims 1-3, 10-11, 13, and 15-16 have been amended. Claims 17, 19 and 20 ae recently cancelled. Claims 21-25 are recently added.
Response to Arguments
Applicant’s arguments, see page 7-9, filed on 01/29/2021, with respect to the rejection(s) of amended claim(s) 1 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
  Rejections Withdrawn
 	The rejection of claims 3 are rejected under 35 U.S.C. 112, second paragraph has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 01/29/2021.
Allowable Subject Matter
Claims 1-16, 18, and 21-25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753